Dlist the  Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baur (US 2002/0180130) in view of Charbon (US 2018/0373202).
With regard to claim 9 Baur discloses a balance spring intended to equip a balance of a horological movement, the balance spring being made of a niobium and hafnium alloy (claim 1) containing;
niobium: the remainder to 100 wt % (claim 1),
hafnium: between 5 and 15 wt % (claim 1),
one or more elements selected from Ti, Zr, Ta, and W, the percentage of each element lying in the range (paragraphs 26, 36)
Baur does not teach the claimed:
Range 0.2 to 1.5 wt %, impurities, the total percentage whereof lies in the range 0 to 0.5 wt %.
Charbon teaches trace elements less than .3%. Baur teaches the claimed Ti, Rz, Ta, and W in the range sufficiently low to prevent precipitation – paragraph 36. Baur teaches this range being under 2% paragraph 26. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Baur’s  spring with one or more elements selected from Ti, Zr, Ta, and W, the percentage of each element lying in the range from .2 to 1.5% wt as taught in part by Baur. The reason for doing so would have been to choose the materials in a small enough range to prevent precipitation as taught by Baur. The range from .2 to 1.5 falls reasonably within the guidelines of greater than zero and less than 2% that one having ordinary skill in the art would have reasonably had access to these ranges as being small enough “such that no precipitation takes place”. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Baur’s system with impurities less than .5% wt. It is well known in the art to desire impurities to be low. The name sake entails a lack of purity. Charbon teaches a range of less than .3% wt for trace elements. The reason for doing so would have been to limit the effect of undesirable elements from the alloy/spring.

With regard to claim 1 Baur discloses a method for manufacturing a balance spring intended to equip a balance of a horological movement, comprising:
a step of producing a blank made of a niobium and hafnium alloy containing:
niobium: the remainder to 100 wt % (claim 1),
hafnium: between 5 and 60 wt (claim 1)%,
one or more elements selected from Ti Zr, Ta and W, the percentage of each element lying in the range 0 to 2 wt % (paragraph 36 states below precipitation level; paragraph 26 defines precipitation level as 2%),
a step of annealing and cooling the blank (paragraph 24),
at least one step of deforming the annealed blank in order to form a wire (paragraph 24),
a winding step for forming the balance spring (title – spiral spring),
a final step of heat treating the balance spring (paragraph 24),
Baur does not disclose the claimed:
impurities, the total percentage whereof lies in the range 0 to 0.5 wt %.
wherein said method comprises, before the deformation step, a step of depositing, on the blank, a layer of a ductile material chosen from the group consisting of copper, nickel, cupronickel, cupro-manganese, gold, silver, nickel-phosphorus Ni—P and nickel-boron Ni—B, in order to facilitate the wire shaping operation.
Charbon paragraph 78 teaches coating with a ductile material or copper to facilitate deformation by wire drawing. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Baur’s manufacture of a spring to include Chabon’s ductile method steps of treating the spring to including before the deformation step, a step of depositing, on the blank, a layer of a ductile material as taught by Charbon and subsequently at least one step of deforming the annealed blank in order to form a wire (paragraph 24), etching the ductile material (claim 20) and a winding step for forming the balance spring as taught by Charbon and Baur. The reason for doing so would have been to greatly facilitate deformation (paragraph 24).
At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Baur’s system with impurities less than .5% wt. It is well known in the art to want impurities to be low. The name sake entails a lack of purity. Charbon teaches a range of less than .3% wt for trace elements. The reason for doing so would have been to limit the effect of undesirable elements from the alloy/spring.

With regard to claim 2 Baur and Chabon teach the method according to claim 1, wherein the thickness of the ductile material layer deposited is chosen such that the ratio of the area of ductile material to the area of the alloy for a given wire cross-section is less than 1 (Chabon paragraph 46, the ductile coating is small relative to the base part on the order of .005% to .001% of the total which would mean an area of less than 1).

With regard to claim 3 (depends from claim 1) Baur does not disclose the claimed: wherein said method comprises, before the winding step, a step of eliminating said layer of ductile material.
 Chabon teaches wherein said method comprises, before the winding step, a step of eliminating said layer of ductile material -  claim 20. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Baur’s method with a step before the winding step, a step of eliminating said layer of ductile material, as taught by Chabon. The reason for doing so would have been to facilitate shaping and removing the excess material thereafter as taught by Chabon.

With regard to claim 4 Baur and Chabon teach the method according to claim 1, wherein the deformation step is carried out by wire drawing and/or rolling (paragraph 35 - Baur)

With regard to claim 5 Baur and Chabon teach the method according to claim 1, wherein said method includes one or more deformation steps with, for each step, a deformation carried out with a deformation ratio that lies in the range 1 to 5, the total cumulation of the deformations over all of the steps producing a total deformation ratio that lies in the range 1 to 14 (one deformation would equate a value of 1).

With regard to claim 6 Baur and Chabon teach the method according to claim 5, wherein it includes an annealing and cooling step between the deformation steps (paragraph 24).

With regard to claim 7 (depends from claim 1) Baur does not disclose the claimed: wherein each annealing and cooling step is a dissolving treatment, with a duration that lies in the range 5 minutes to 2 hours at a temperature that lies in the range 650° C. to 1,750° C., in a vacuum, followed by quenching, in a gas or by natural cooling in a vacuum, to obtain a supersaturated solid solution of Hf in Nb.
Chabon teaches annealing and cooling step is a dissolving treatment, with a duration that lies in the range 5 minutes to 2 hours at a temperature that lies in the range 650° C. to 1,750° C., in a vacuum, followed by quenching, in a gas or by natural cooling in a vacuum (claim 12). At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Baur’s annealing and cooling step as a dissolving treatment, with a duration that lies in the range 5 minutes to 2 hours at a temperature that lies in the range 650° C. to 1,750° C., in a vacuum, followed by quenching, in a gas or by natural cooling in a vacuum, to obtain a supersaturated solid solution of Hf in Nb, as taught by Chabon. The reason for doing so would have been to achieve 

With regard to claim 8 (depends from claim 1) Baur does not disclose the claimed: wherein the final heat treatment step is carried out for a duration that lies in the range 30 minutes to 30 hours at a temperature that lies in the range 500° C. to 1,250° C.
Chabon teaches long hot heating phase between 1 hour and 10 hours at between 380 and 650 degrees C – paragraph 66, claim 15. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Baur’s method with a final heat treatment step is carried out for a duration that lies in the range 30 minutes to 30 hours at a temperature that lies in the range 500° C. to 1,250° C as taught by Chabon. The reason for doing so would have been to achieve the desired end result with proper precipitation as taught by Chabon.

With regard to claim 12 Baur and Chabon discloses the method according to claim 1, wherein said niobium and hafnium alloy contains hafnium: between 5 and 30 wt % (claim 1).

With regard to claim 14 Baur and Chabon discloses the method according to claim 1, wherein said niobium and hafnium alloy contains one or more elements selected from Ti, Zr, Ta and W, the percentage of each element lying in the range 
Baur does not teach the claimed:
Range 0.2 to 1.5 wt %, impurities, the total percentage whereof lies in the range 0 to 0.5 wt %.
Charbon teaches trace elements less than .3%. Baur teaches the claimed Ti, Rz, Ta, and W in the range sufficiently low to prevent precipitation – paragraph 36. Baur teaches this range being under 2% paragraph 26. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Baur’s  spring with one or more elements selected from Ti, Zr, Ta, and W, the percentage of each element lying in the range from .2 to 1.5% wt as taught in part by Baur. The reason for doing so would have been to choose the materials in a small enough range to prevent precipitation as taught by Baur. The range from .2 to 1.5 falls reasonably within the guidelines of greater than zero and less than 2% that one having ordinary skill in the art would have reasonably had access to these ranges as being small enough “such that no precipitation takes place”.

Allowable Subject Matter
Claims 10, 11, 13, 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





5-28-22
/SEAN KAYES/Primary Examiner, Art Unit 2844